DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-12, 17, 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al (U.S. Pub. 2015/0142013 A1, hereinafter "Tanner") in view of Accisano, III et al (U.S. Pub. 2007/0078385 A1, hereinafter “Accisano”).
Regarding claim 1, Tanner discloses a drive assembly for a catheter procedure system comprising: 

a body 1600 (Fig. 124A) configured to receive a percutaneous device, the body having a first end and a second end; 
a proximal pinch 1628 (Fig. 126) positioned on the body, the proximal pinch configured to releasably engage the percutaneous device;
a linear drive 1616 (Fig. 126) mechanism coupled to the body, the linear drive mechanism configured to move the body and the proximal pinch between a first position and a second position to cause linear movement of the percutaneous device along a longitudinal axis of the percutaneous device (para [0640]); and 
a rotational drive mechanism 1620 (Fig. 126) coupled to the body, the rotational drive mechanism configured to rotate the body and the proximal pinch to cause the percutaneous device to rotate about the longitudinal axis of the percutaneous device (para [0645]).
It is noted that Tanner does not appear to explicitly disclose that the proximal pinch is a bi-stable mechanism.
Accisano discloses a surgical instrument having a pinch mechanism to engage and release a steering wire 14 (see Fig. 1A) for a percutaneous device, the pinch mechanism having a bi-stable locking mechanism 22 (see Fig. 1A) configured to include two equilibrium positions, one being an unlocked position (allowing axial movement of the wire 14) and the other a locked position (minimizing or preventing movement of the wire 14), allowing a user to toggle between the equilibrium positions (see para [0023]).


Regarding claim 2, Tanner discloses that the percutaneous device is an elongated medical device, such as a catheter (para [0051]); and including a distal pinch 1638 (Fig. 126) configured to releasably engage the percutaneous device; and a linear drive 1616 (Fig. 126) mechanism coupled to the body, the linear drive mechanism configured to move the body and the proximal pinch between a first position and a second position to cause linear movement of the percutaneous device along a longitudinal axis of the percutaneous device (para [0640]).
Regarding claim 4, Tanner does not appear to explicitly disclose that the distal pinch is a bi-stable mechanism.
However, based on the obviousness of modifying the proximal pinch to be a bi-stable mechanism, based on the teaching in Accisano that a bi-stable pinch mechanism would enable equilibrium to be achieved in two positions (i.e., when the pinch engages the percutaneous device and when the pinch releases the percutaneous device), desirably preventing the pinch from moving between its two positions absent the application of a specific, sufficient force (see Accisano at para [0034]), a skilled artisan would have similarly found it obvious to modify the distal pinch for the same reason.

Regarding claim 7, Tanner discloses that the rotational drive mechanism rotates the proximal pinch and the body when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device (para [0641]).
Regarding claim 8, Tanner discloses that the linear drive mechanism is a linear slide (para [0640]).
Regarding claim 9, Tanner discloses that the rotational drive mechanism comprises: 
a first gear 1624 (Figs. 125A-C) coupled to the second end of the body; and 
a second gear 1626 (Figs. 125A-C) in mechanical contact with the first gear.
Regarding claim 10, Tanner discloses a linear motor 1610 (Fig. 124A) coupled to the linear drive mechanism (para [0635).
Regarding claim 11, Tanner discloses a rotary motor 1604 (Figs. 125A-C) coupled to the rotational drive mechanism (para [0636]).
Regarding claim 12, Tanner in view of Accisano discloses a catheter procedure system comprising: 

and a workstation 2 (Fig. 1) coupled to the bedside system, the workstation comprising: 
a user interface (e.g., 8; Fig. 2); and 
a controller 12 (Fig. 2) coupled to the bedside system and the user interface, the controller configured to control the drive assembly to cause movement of the percutaneous device.
Regarding claim 17, Tanner discloses that the linear drive mechanism moves the body from the first position to the second position to advance the percutaneous device when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device, and wherein the linear drive mechanism moves the body from the second position to the first position to retract the percutaneous device when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device (see claims 5 and 6).
Regarding claims 20 and 24, Tanner discloses that the body is side loadable to allow placement of the percutaneous device into the body (Applicant’s disclosure does not describe what is meant by “side loadable”, thus, the term is given a broadly reasonable interpretation to include the body being loadable on its proximal or distal sides; in Tanner the device is loadable from its distal or proximal side (para [0560])).
Regarding claims 21 and 25, Tanner discloses that the proximal pinch 1628 is positioned intermediate the location that rotational drive mechanism is coupled to the body and the distal pinch 1638 (for instance, the rotational drive mechanism is coupled 
Regarding claim 22, it appears to be an inherent feature of the percutaneous device that its movement is based, at least in part, on its axial stiffness, as it is understood that devices that are stiffer are expected to move further and devices that are less stiff are expected to encounter forces inhibiting their movement.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al (U.S. Pub. 2015/0142013 A1) in view of Accisano, III et al (U.S. Pub. 2007/0078385 A1), further in view of Wenderow et al (U.S. Pat. 9,095,681 B2, hereinafter “Wenderow”).
Regarding claim 23, it is noted that Tanner in view of Accisano does not appear to disclose a y-connector located immediately adjacent the distal pinch.
Wenderow discloses a drive assembly having y-connector, e.g., 160 (Fig. 13) immediately adjacent the drive assembly. See also Figs. 3, 7 and 8. 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Tanner in view of Accisano in order to provide a y-connector located immediately adjacent the distal pinch, as a well-known way to introduce medication into the patient (see Wenderow at col. 1, lines 32-35 and col. 12, lines 1-5). 

Response to Arguments
Applicant's arguments filed 11/30/2020, relevant to the pending claims, have been considered.

The rejection of claims 1-12, 15, 17, 20-22 and 24-25 under 35 U.S.C. 102(a)(1) has been withdrawn in light of the amendment. A new ground of rejection to the claims has been applied under 35 U.S.C. 103 as being unpatentable over Tanner in view of Accisano. 
Further, claim 23 depends from claim 1, thus, the rejection of claim 23 over Tanner in view of Wenderow has been modified to a rejection over Tanner in view of Accisano, further in view of Wenderow. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timm et al (U.S. Pub. 2011/0209854 A1) discloses a surgical instrument having a mechanism 160 allowing switching of a handle system in two opposing directions, and a bi-stable compliant mechanism enabling the switching mechanism to become dynamically unstable when a surgeon only partially rotates the handle system. In such circumstances the bi-stable compliant mechanism can bias the mechanism 160 into one of two configurations where it is stable, for instance by using a spring to apply a biasing force to a shaft in the event that the shaft is only partially rotated between a forward and reversing orientation. See para [0196].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
04/13/2021